OPINION OF THE COURT BY
FREAR, J.
This is an action of replevin for two family group pictures delivered by plaintiff to defendant, a photographer, for the purpose of having enlarged pictures made of certain individuals in the group pictures.
The defendant claims a lien upon the group pictures for the balance of the price remaining unpaid for the enlarged pictures. The law relied on is good law but not applicable to this case. The law is, that a workman or artisan who has by his labor or skill increased the value of personal property delivered to him to be improved, has a lien upon it for his charges, but this law is not applicable for the reason that the defendant’s labor was expended in making other pictures, namely, the enlarged pictures, and not in the improvement of the pictures in question from which the enlargements were made. This is somewhat like the case of the printer who was held to have no lien upon plates for his bill for _ Anting from them. Bleaden v. Hancock, 4 Car. & P. 152.
The judgment of the District Magistrate for restitution of *747tbe property, five dollars damages and costs, from which this appeal was taken on points of law, is affirmed.
A chi & Johnson for plaintiff.
W. A. Henshall for defendant.